Citation Nr: 1728263	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  08-29 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) since May 1, 2007.  

2.  Entitlement to an initial compensable rating for service-connected trichotillomania.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1964 to February 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction of the appeal currently resides with the VA RO in Boise, Idaho.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in Boise, Idaho in November 2009.  The transcript of this hearing is associated with the record.   

These issues were initially before the Board in December 2011.  The Board remanded the claims for additional development.  In that decision, the Board also denied an initial rating in excess of 30 percent for PTSD for the period December 12, 2006, to March 4, 2007.  The Veteran was in receipt of a total hospitalization rating for PTSD from March 5, 2007, to April 30, 2007, that period was not disturbed by the Board's decision.  In an April 2017 argument, the Veteran's representative contended that the Veteran should be awarded a 50 percent disability rating for PTSD prior to May 1, 2007.  However, the unappealed December 2011 Board decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.1100 (2016).  Accordingly, the Board will only consider whether an increased rating is warranted for PTSD from May 1, 2007.  

Thereafter, the Board remanded these claims again in June 2014.  The requested development completed on remand, the claims have been properly returned to the Board for appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, on and after May 1, 2007, the Veteran's PTSD more nearly approximates deficiencies in most areas and near-continuous anxiety. 

2.  The Veteran's trichotillomania has been manifested by loss of hair in the groin region.  

CONCLUSION OF LAW

1.  On and after May 1, 2007, the criteria for an initial disability rating, of 70 percent, but no more, for service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for a compensable disability rating trichotillomania have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.118, DC 7899-7831, DCs 7800-7833 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran is challenging the initial evaluation assigned in connection with the grant of service connection for PTSD and trichotillomania.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was afforded VA examinations in connection with his claims in August 2009 and August 2016.  In addition, an addendum to the August 2016 VA examination for PTSD was provided in March 2017.  The Board finds that the VA examination reports and opinion, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the examinations, when taken together, fully address the rating criteria that are relevant to rating the disabilities in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

Finally, the Board finds compliance with the prior remand.  A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance, rather than strict compliance, is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In the context of an examination, there is no Stegall violation when an examiner makes the ultimate determination required by the Board's remand, because such determination constitutes substantial compliance.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Here, the December 2011 remand directed that outstanding VA treatment records pertaining to treatment of the Veteran's PTSD and trichotillomania from April 2007 through February 2008 be obtained.  The Board in June 2014 also directed that the Veteran be contacted in order to obtain outstanding records of treatment since February 2008.   Examinations for PTSD and trichotillomania were also ordered.  Pursuant to the remands, the record now contains 2007 records from the Chicago VA Medical Center, records from 2007 and 2008 from the Battle Creek VA Medical Center, and subsequent updated treatment records from the Boise VA Medical Center.   In November 2016, VA also received all outstanding records from the Boise Vet Center.  Further, the Veteran was afforded a VA examination for trichotillomania in August 2016 and a VA examination and addendum for PTSD in August 2016 and March 2017, respectively.   

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  

      A.  PTSD

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, DC 9411.  The currently assigned 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

However, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The symptoms shall have caused occupational and social impairment in most of the referenced areas.  Vazquez-Claudio, 713 F.3d 112.  When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered. 3 8 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126 (a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).  Notwithstanding the use of the newer manual, the DSM-IV is the governing manual in the instant case.  The Secretary of VA has specifically indicated that DSM-IV is still to be applied to claims pending before the Board.  79 Fed. Reg. 45094 (Aug. 4, 2014).  Because the Veteran's claim for an increased rating was initially before the Board prior to August 2014, use of the DSM-IV is appropriate.  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2014).

Next, for clarification purposes, the Board will consider psychiatric symptoms associated with trichotillomania in evaluating the Veteran's PTSD.  As discussed further below, service-connected trichotillomania has been evaluated under a diagnostic code that rates loss of hair.  This is the physical manifestation of the Veteran's service-connected condition.  However, the underlying cause of the Veteran's trichotillomania is psychiatric in nature and involved with his service-connected PTSD.  The Veteran's medical treatment providers have referred to trichotillomania in the same context as the Veteran's PTSD.  Thus, any psychiatric symptoms associated with this condition will be considered in evaluating the Veteran's PTSD.   

	Factual History

The Veteran has been in receipt of a 50 percent rating for PTSD since May 1, 2007.  

VA treatment records from September 2007 document the Veteran undergoing a psychiatric assessment.  The Veteran was going through his second divorce at that time.  He reported that his recent stay at an inpatient PTSD facility, noting that it was very helpful.  His sleep and anxiety had improved after he started taking his medication.  The Veteran reported sleeping six hours per night.  Though, he described having a constant nightmare where a person shrouded in dark approached him while he was asleep.  Previously, he had experienced difficulty returning to sleep, but this had improved since his hospitalization for PTSD in Chicago and with his current medications.  The Veteran denied feelings of helplessness, hopelessness, or worthlessness, but he reported feeling depressed.  The Veteran also denied suicidal or homicidal ideations.  He then described having a fear of open/close spaced crowds, sudden sounds, sounds of helicopters, or fire crackers.  He would experience resulting hypervigilance.  The Veteran denied symptoms of mania psychosis.  The attending psychiatrist noted a positive history of trichotillomania and military sexual trauma.  A mental status examination was normal.  The Veteran was assessed with Axis I diagnoses of PTSD and trichotillomania and assigned a GAF score of 50.  

Next, a January 2008 private assessment affirmed the diagnosis of PTSD.  The Veteran had also described symptoms that met the diagnostic criteria for trichotillomania.  The psychologist opined that both the Veteran's combat experiences and history of sexual assault in the military had caused significant negative effects on his interpersonal and employment functioning.  The Veteran had been married and divorced twice.  According to the Veteran, both relationships had been marked by frequent conflict, which the Veteran attributed to PTSD symptoms.  The psychologist indicated that it was at least as likely as not that PTSD was responsible for much of the Veteran's interpersonal issues, given the distrust and anger the Veteran reported feeling prior to his second divorce.  The Veteran had reported not trusting his wife, even taping some of her phone conversations. 

The psychologist next noted that the Veteran had struggled with maintaining effective work relationships.  He had retired from a career working for the IRS.  However, his working years were described as a "daily struggle," and the Veteran reported having difficulty with supervisors and other authority figures during his employment.  Promotions had enabled him to control his own work environment, which reportedly contributed greatly to his ability to maintain employment.  The Veteran reported working long hours, describing himself as a "workaholic", which distracted him from his traumatic service experiences and contributed to the length of his employment.  The Veteran informed the psychologist that he felt at times that he was "barely holding it together" while he worked for the IRS and that he spent "huge amounts of energy" making the emotional turmoil he was feeling inside.  The Veteran had moved to working part-time, then full-time, for Goodwill Industries.  This form of employment presented a more relaxed way to use his skills and contribute to a non-profit agency.  However, the Veteran reported falling back into the same pattern of overextending and engaging in many of the same interpersonal struggles that he had experienced in his previous employment.  Having eventually lost motivation and energy to continue, according to the Veteran, he resigned.  The private psychologist concluded that the Veteran's symptoms had resulted in "significant disruption in his interpersonal and employment functioning."  The effort and stress that was required for the Veteran to maintain his position at the IRS contributed to upheaval and conflict in other areas in the Veteran's life.  His prognosis had been helped by his continued pursuit of treatment.  However, the prognosis was balanced by the severity and chronic nature of his symptoms.  A GAF score of 50 was assigned.  

VA is in receipt of a series of treatment notes from the Boise Vet Center, documenting treatment for the Veteran's diagnosed PTSD.  His first visit with this center was in March 2008, after his recent move from Grand Rapids, Michigan to Boise.  A subsequent March 2008 progress notes documents the same symptoms discussed in the January 2008 private assessment.  

An April 2008 intake history documents the Veteran reporting seldom having feelings of guilty or having difficulty establishing and maintaining intimate relationships.  He reported sometimes feeling depressed, angering easily, feeling anxious or experiencing specific fears regarding his combat experiences, avoiding activities that would remind him of combat, having fantasies of retaliation and destruction, knowing something was bothering him but not being able to identify the cause, feeling sensitive to issues of fair play and justice, and having difficulty being close to his wife, children, and other family members.  He reported often having thoughts of his war experiences but finding it difficult to speak about these experiences.  Finally, he reported very often having difficulty sleeping, experiencing and expressing his feelings, and having flashbacks or nightmares about his experiences during the war.  

May 2008 Vet Center client treatment plans referred to symptoms such as intimacy and relationship problems, anger, distrust of others, nightmares, intrusive memories, and being distant.  In separate progress notes from that month, the Veteran discussed having a few intrusive dreams that resembled the sexual abuse he experienced during his military service.  In discussing his previous employments, the Veteran showed common themes such as detecting a problem and then enforcing the safety of others to fix the situation.  His mood was neutral, and he was talkative during the conversation with his counselor.  Other records are somewhat duplicative, focusing on the Veteran's relationship difficulties and other symptoms enumerated above.  

Subsequent private treatment records from the Vet Center document an intake mental status evaluation from May 2009.  The Veteran presented to the evaluation with neat appearance, friendly and cooperative manner, and appropriate speech.  He was oriented to time, place, and person, and his memory function was normal.  The Veteran demonstrated relaxed and at ease motor activity, and the evaluating counselor noted that he had good judgment.  His intelligence was above average.  The examination did not reveal delusions, disorganized thinking, hallucinations, or grossly disorganized or catatonic behavior.  The Veteran had an average appetite, and he denied any recent weight change.  He did complain of sleep disturbances.  However, his sex drive was described as the same, and his energy level noted to be average.  The evaluating counselor remarked that the Veteran was "fidgety".  

The Veteran denied suicidal or homicidal thoughts, plans, or previous attempts thereof.  After discussing the Veteran's pre and post-military history, the counselor noted that the Veteran had sought psychiatric treatment for "years" for PTSD symptoms, to include his service-connected trichotillomania.  The Veteran had reportedly made progress, but he continued to struggle with his self-esteem, self-worth, relationships, trust, and his trichotillomania-related intimacy problems.  Continued pursuit of treatment had resulted in improvement in symptoms and prognosis.  The counselor assessed the Veteran with chronic PTSD and trichotillomania, assigning a GAF score of 50.  

At an August 2009 VA examination, an examiner conducted a clinical interview with the Veteran and reviewed recent electronic medical records, to include a VA examination from February 2007 and a private psychosocial evaluation dated in August 2006.   The examiner noted that the Veteran's most significant disorders present were PTSD and trichotillomania.  The trichotillomania symptoms, manifesting as hair pulling, specifically in his chest, pubic, and axilla areas, were a response to the stress of his PTSD memories.  Since his most recent VA examination, the Veteran denied any legal history of educational activity.  He had worked with homeless veterans with Goodwill and was then working with the Idaho State Attorney General Medicaid Fraud office.  He reported having some trust issues with his colleagues, but he had not missed an abnormal amount of time from work.  

Next, the Veteran reported trying to be social, but he would tend to self-isolate, feeling that everyone must maintain a social façade every day.  Social pressure was identified as a negative feeling that would trigger his trichotillomania behavior.  The Veteran had divorced and remarried since his last examination.  He described his current marriage as "good", indicating that his wife was very understanding.  The Veteran described not having a good social life because he had trouble trusting people and being too hypervigilant of his environment when going outside.  He could relax while at home because he felt safer and in control.  After his most recent divorce two years previously, the Veteran had undergone a period of binge drinking.  However, at that time, he admitted to drinking wine after work, noting that he "knows it is a red flag" if he started drinking too much.  The Veteran denied any history of violence or suicide attempts.  The examiner commented that the Veteran appeared to be able to adequately care for himself and function adequately in social and work environments.  However, the Veteran reported that functioning properly was a constant struggle while he scoped with paranoid thoughts, feelings of suspicion and distrust, and sometimes outright panic that would occur when he interacted with people.  The Veteran explained that he had become "quite skilled" at concealing his symptoms of PTSD while in public.  

A mental status examination showed neat and casual dress, proper grooming, and alertness to person, place, time, and purpose.  He had generally fluid and coherent thought process, but with mild tangentiality and circumstantiality noted.  The examiner commented on the Veteran being very articulate, and he appeared to place a "good amount of thought" into his answers.  Eye contact was direct, consistent, and appropriate to context.  The examiner noted that the Veteran did not appear to be under the influence of any substance.  The Veteran further denied suicidal and homicidal thinking, ideation, plan, or intent.  The Veteran appeared to be above average intelligence, and he did not demonstrate delusional thinking.  He further denied delusional thoughts and hallucinations.  The Veteran described his mood as "guarded all the time" and complained that this would fatigue him.  He expressed not feeling joyful or happy about anything, having feelings of emotional numbness.  He denied having depression or depressed moods.  However, the examiner noted that the Veteran was taking antidepressants at that time.  

The Veteran had presented as a serious and somewhat guarded person with an undertone of anger.  He complained of age-appropriate memory loss, but also reported that many details of his combat experiences seemed to be lost.  He described compulsively patrolling his house prior to retiring to bed, noting that this behavior was often in response to a foreign noise.  He would carry a firearm while patrolling his house.  The Veteran denied panic attacks, but described being in "panic mode" while at work and when he was around groups of people.  The Veteran described this mode as similar to serving as a point man on combat patrols.  That is, the mode was marked by distrust, alertness, and vigilance.  As a result of these feelings, the Veteran would isolate socially and keep his social interactions at a very superficial level.  The Veteran denied having difficulty with impulse control, but amended that he had a daily struggle controlling his impulses and emotions.  Regarding sleep, the Veteran expressed having difficulties, describing it as a superficial sleep.  He complained of being constantly hypervigilant and observant of his environment, noting that he had a motion detector light outside his house.  The Veteran described one recurring nightmare wherein a dark shadow would move toward him and he was unable to move or speak. This nightmare would occur two to three times per year.  The Veteran also reported a history of feeling sexually inadequate and experiencing premature ejaculation with resulting avoidance of sexual intimacy.  He had reportedly "worked through" much of this issue psychologically, then for the most part being able to enjoy sex without guilt or fear.  

In the assessment, the Veteran attributed symptoms of fear, anger, distrust, mild paranoia, isolation, flashbacks and nightmares, and avoidance of visual stimuli such as movies and new broadcasts of war-related material as symptoms attributable to his PTSD.  He also described emotional numbness, social and interpersonal isolation and withdrawal, hypervigilance, and increased arousal around people and at night.  In addition, the Veteran reported having levels of anxiety associated with hair-pulling, supporting the diagnosis of service-connected trichotillomania.  The examiner noted that his symptoms had caused significant distress in both interpersonal and social functioning.  Focusing on trichotillomania, the examiner explained that this presentation was suggestive of it developing in response to anxiety caused by the Veteran's sexual assault.  The hair-pulling behavior was self-punishing in nature, potentially relieving the individual's sense of guilt and shame about being sexually assaulted.  It also served as a significant anxiety release, anxiety being a major component of PTSD.  The trichotillomania features had reportedly subsided with treatment, little to no hair loss being reported or present on the Veteran's most recent medical examination.  In any event, the examiner noted that the Veteran clearly presented with PTSD that was marked by intense anxiety.  The behaviors associated with trichotillomania and social behavior nearly met the criteria for Schizoid Personality Disorder, and these behaviors had developed in response to the intense anxiety associated with PTSD.  The Veteran was diagnosed with PTSD and trichotillomania and assigned a GAF score of 55.  

At the November 2009 DRO hearing, the Veteran testified as to having problems with anxiety, depression, panic attacks, bad dreams, and reported experiencing of hearing voices.  The panic attack frequency was varied, most often occurring when the Veteran was in bed.  He described having very little capacity for sleep, and when he did sleep, it was superficial.  The Veteran described having four to five hours of sleep per night.  When hearing noises at night, the Veteran would patrol his house with a handgun, making sure the doors were locked and the windows were closed.  He described the same nightmare noted in the August 2009 VA examination, reporting this time that he would experience the dream three to four times per year.  Otherwise, he would occasionally have dreams of being in Vietnam on patrol.  Regarding anxiety, the Veteran described living in a constant state.  The anxiety would stem from a distrust of people.  The Veteran testified that he lived in a constant state of alertness, fear, and hypervigilance.  Living this way had reportedly taken an internal toll on the Veteran.  The Veteran described leading a busy employment life to distract himself from his psychological symptoms.  He described his status as "good" as long as he was working.  This immersion in employment had resulted in the failure of his first two marriages.  When not busy, the Veteran reported hearing noises.  Specifically, after retiring from the IRS, he started hearing noises in conjunction with a new distrust of his then-current wife.  The noises consisted of his combat.  The Veteran described having no friends, with the only acquaintances in his life existing through his wives.  

He participated in a home bible study, and he attended church.  However his life had been marked by his mental health issues for years.  Hi trichotillomania was a result of in-service sexual trauma.  This trauma and resulting symptoms had impacted his sexual life with his wives.  The trichotillomania caused him to pick at his hair every day and night.  He described the condition as a coping mechanism for his anxiety.  

Interim VA treatment records do not document treatment for PTSD.  A March 2013 PTSD screening test was negative for the condition.  The screening medical provider noted that no interventions were required.  

The Veteran worked overseas in an anti-human trafficking organization from 2013 through 2015.  After returning to the United States, he resumed sessions at the Vet Center in December 2015.  A progress note from then shows that the Veteran had returned to treatment after a greater than three year absence.  The Veteran reported that he and his wife had visited Vietnam in some of the areas where he had been stationed.  There, he met a local who demonstrated many common traits with the Veteran.  The Veteran reported that this was a healing event for him.  One of the countries he visited was hostile to his organization, resulting in a quick withdrawal.  The Veteran expressed frustration at this, likening this event to his tour in Vietnam.  Since returning home, the Veteran had been isolating.  He further reported increased drinking, reduced intimacy with his wife, and having a few stressful discussions with his wife.  The Veteran reported that his drinking was only there because he was trying to numb out his pain.  The counselor noted that the Veteran was anxious.  They jointly prepared a plan for the Veteran to decrease his isolation and to reduce wine consumption drastically.  

In a January 2016 Vet Center progress note, the Veteran is documented comparing his return home from his mission trip to his return home from Vietnam.  The Veteran had quit the wine club and cut back on alcohol consumption.  Overall, the Veteran was doing fairly well, noted the counselor.  Subsequent treatment records through April 2016 document counseling sessions that do not provide insight into the severity of the Veteran's psychiatric disability.  

The Veteran presented for another VA examination for his PTSD in August 2016.  The examiner conducted an in-person examination and reviewed the VA electronic record and other records.  The Veteran received diagnoses of PTSD and trichotillomania at that time.  Both were labeled as mental diagnoses, and the examiner opined that the two conditions resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of the inability to perform occupational tasks, although with generally satisfactory functioning, normal routine behavior, self-care, and conversation.  Symptoms attributable to PTSD as that time were experiencing intrusion symptoms, persistent avoidance of stimuli, negative alterations in cognitions and mood associated with t the traumatic events, and increased arousal and reactivity associated with the traumatic events.  The examiner noted that PTSD symptoms would affect the Veteran's social functioning and intimate relationship with his wife, but it appeared that these symptoms had not affected his occupational functioning as evidenced by his employment history.  After retiring from the Office of the Attorney General in 2012, the Veteran worked for Destiny Rescue, an organization fighting underground child trafficking.  The Veteran had worked in Southeast Asia, helping with rescue and rehabilitation of sexually exploited children.  The Veteran had not worked since 2015, when he returned to the United States.  

In discussing his current symptoms, the Veteran reported that his condition was something one could never get over.  He reported ongoing hypervigilance, occasional flashbacks triggered by the sounds of helicopters, and experiencing disturbing repetitive trauma-related dreams twice per year.  He expressed having difficulty with sleep, describing his sleep as "light".  He related being emotionally numb and not feeling like other people.  He reported not feeling emotionally close or connected to his wife.  The Veteran had last seen his counselor at the Vet Center three months earlier for three or four sessions.  The examiner noted that no recent records from the Vet Center had been submitted.  The examiner also cited to a PTSD screen conducted in March 2013 that was negative after the Veteran was not reporting any symptoms indicative of PTSD, including re-experiencing, avoidance, increased arousal, and emotional detachment.  The Veteran denied any suicidal or homicidal ideation, and he reported no difficulties performing activities of daily living.  He reported drinking one to two glasses of wine per night.  Up until two months previously, he had been drinking one bottle of wine per night.  But he had cut down on this consumption on his wife's request.  

Symptoms applicable to the Veteran's diagnoses included anxiety, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and the inability to establish and maintain effective relationships.  In a March 2017 addendum, the VA examiner assigned a GAF score of 70 in compliance with the DSM-IV.    

March 2017 VA treatment records show the Veteran reporting drinking one to two alcoholic beverages on four nights per week over the previous years.  On a depression screen, the Veteran denied any lack of interest or pleasure in doing things or feeling down, depressed, or hopeless.  

	Analysis

The Board finds that the evidence of record reflects that the Veteran's symptoms more nearly approximate a 70 percent evaluation.  The Veteran has described almost near-continuous anxiety affecting his ability to function effectively.  The Veteran has also described exhaustive efforts to mask his symptoms in order to maintain his employment.  Although he has not reported suicidal ideations, he has reported a recurring hallucination and difficulty in adapting to stressful situations and the inability to maintain effective relationships, with the exception of his current wife, who he reported was very understanding.  Accordingly, a 170 percent evaluation is warranted.

A 100 percent evaluation, however, is not for assignment.  The evidence of record does not demonstrate total social and occupational impairment - the Veteran remains married and worked during most of the relevant time period.  The Veteran could adequately care for himself and hygiene was not noted to be an issue at any point during the time period.  Furthermore, he did not exhibit inappropriate behavior, persistent delusions or hallucinations, a danger to self or others, or disorientation to time or place, or memory loss for names of close relatives, occupation, or his own name.  Finally, the Veteran's thought processes and communication was not noted to be grossly impaired.  As such, the Veteran's PTSD does not warrant a 100 percent evaluation.

In short, the Board finds that there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence does not support the award of a higher rating for the Veteran's service-connected PTSD.  

      B.  Trichotillomania

The Veteran's trichotillomania has been rated under DC 7899-7831.  There is no diagnostic code in VA's rating schedule that directly addresses a condition involving trichotillomania.  The hyphenated diagnostic code is used when a rating requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).  The Veteran's condition is rated under Diagnostic Code 7831 for alopecia, a form of hair loss.  Under DC 7831, a noncompensable rating is warranted for alopecia areata manifested by loss of hair limited to scalp and face, and a 10 percent rating is warranted for loss of all body hair.  See 38 C.F.R. § 4.118, DC 7831 (2016).

      Factual History

In the August 2009 VA examination conducted for the Veteran's PTSD, the Veteran reported having the compulsion to pull hair every two to three days, lasting for as little as a few minutes to a day or more in duration.  The intensity of the compulsion would vary.  In a contemporaneous VA skin diseases examination, the Veteran was diagnosed with trichotillomania.  At that time, the Veteran's entire treatment for trichotillomania had been through mental health.  On examination, there was normal hair distribution of the axilla, pubic, and chest hairs.  The examiner found no abnormality of the skin in these areas.  

Intervening treatment records from VA show the diagnosis of trichotillomania but do not otherwise provide insight into the physical manifestations of the Veteran's condition.  

The Veteran presented for another VA examination for trichotillomania in August 2016.  The Veteran reported having a history of pulling at his hair.  He would previously pull at his mustache and scalp, but he ceased pulling at those locations because he was embarrassed by the loss of hair.  Thereafter, he began pulling at the hair at his groin.  He reported becoming dazed in front of a TV and pulling hair from his groin until he had "harvested a large amount" before becoming aware of what he was doing.  The only physical finding pertinent to the Veteran's trichotillomania was visible patches of missing hair throughout his groin region.  The examiner noted that the Veteran's skin disorder did not impact his ability to work.  

	Analysis

The Board notes that Diagnostic Code 7831 assigns a compensable evaluation for loss of all body hair.  Throughout the course of the appeal period, the Veteran's hair loss has only been located in his groin.  Therefore, an increased rating is not available under DC 7831.

The Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the skin, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.118, DCs 7800-7833 (2016).

The preponderance of the evidence is against the claim for an increased rating, and the benefit of the doubt rule is not for application.  There is not an approximate balance of evidence.  See Gilbert, supra.

      C.  Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD and trichotillomania are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  

Here, the Veteran's PTSD symptoms, to include the underlying psychiatric symptoms behind the Veteran's service-connected trichotillomania, are contemplated by the Diagnostic Code 9411, which addresses all psychiatric symptoms affecting either social or occupational functioning, and DC 7831 which contemplates hair loss.  This is the only symptom of trichotillomania other than psychological effects, which as noted above, have been considered in evaluating the Veteran's PTSD.   The diagnostic criteria for rating PTSD are inclusive, and to the extent the Veteran's symptoms result in social and occupational impairment, these symptoms are contemplated by the diagnostic criteria.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).


ORDER

An initial disability rating of 70 percent, but no higher, for service-connected PTSD on and after May 1, 2007, is granted.

A compensable initial disability rating for trichotillomania is denied.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


